Exhibit 10.8
THIS DOCUMENT CONSTITUTES PART OF
A PROSPECTUS COVERING SECURITIES THAT
HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933
VULCAN MATERIALS COMPANY
PERFORMANCE SHARE UNIT AWARD AGREEMENT
Granted under the 2006 Omnibus Long-Term Incentive Plan
Terms and Conditions
February 7, 2008
As Amended December 11, 2008

1.   Definitions. As used in this Award Agreement the following terms shall have
the meanings as follows:

  (a)   “Award Agreement” means this Performance Share Unit Award Agreement.    
(b)   “Award Period” means the three-year period shown on Schedule A of this
Award Agreement, except that in the “Event” of the Participant’s death or a
change in control (as defined in regulations or other guidance under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)), the
Award Period will be the period covered by the Award Agreement ending on
December 31st of the calendar year in which the Event occurred.     (c)  
“Company” means Vulcan Materials Company, a New Jersey corporation.     (d)  
“Committee” means the Compensation Committee of the Board of Directors.     (e)
  “Disability” means Permanent and Total Disability whereby the Participant is
entitled to long-term disability benefits under the applicable group long-term
disability plan of the Company or a Subsidiary, or, to the extent not eligible
to participate in any Company-sponsored plan, under the guidelines of the Social
Security Administration.     (f)   “Fair Market Value or “FMV” means the closing
stock price for a Share on the business day that immediately precedes the
Payment Date as reported on a national securities exchange if the Shares are
then being traded on such an exchange or as determined by the Committee if
Shares are not so traded.     (g)   “Grant Date” means the date of this Award
Agreement.     (h)   “Participant” means the name of the employee of the Company
or its subsidiaries or affiliates appearing on the first page of this Award
Agreement.     (i)   “Payment Date” means the date on which payment is made
under this Award Agreement.     (j)   “Performance Share Unit” or “PSU” means
the equivalent of one share of Common Stock.     (k)   “Plan” means the Vulcan
Materials Company 2006 Omnibus Long-Term Incentive Plan, as amended, or any
successor plan, as amended.     (l)   “Retirement” means a participant who
retires or who is eligible to elect to retire in accordance with the Company’s
Retirement Income Plan for Salaried Employees of Vulcan Materials Company or any
successor plan.

 



--------------------------------------------------------------------------------



 



  (m)   “Share” means a share of Common Stock, par value $1.00 per share, of the
Company.

2.   Grant and Vesting of PSUs

  (a)   Grant. The Participant is awarded the number of PSUs designated on the
first page of this Award Agreement.     (b)   Vesting. Except as otherwise
provided in Section 4, and subject to the Committee’s discretion set forth in
Section 6, the PSUs will become vested on December 31, at the end of the Award
Period.

3.   Payment of Performance Share Units

  (a)   Percentage of Awards Payable. Utilizing the Performance Share Award Unit
Payment Table, Schedule A, the Committee establishes the Percentage of Awards
Payable (“Percentage”) for the Award Period. The Percentage is based on Economic
Profit (“EP”) and Total Shareholder Return (“TSR”) versus a Comparison Group
during the Award Period. The maximum Percentage, as set forth in Schedule A, may
be decreased but not increased by the Committee.     (b)   Performance Share
Units Payable. The number of PSUs payable will be determined by multiplying the
number of PSUs granted pursuant to this Award Agreement by the Percentage as
determined in Section 3(a). Payment will be made in stock.     (c)   The Value
of the Stock Issued as Payment for PSUs Earned. The FMV will be used to
determine the basis of the stock payable.     (d)   Withholding. The Company
shall withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory amount for federal, state, local, and
employment taxes (“Total Tax”) which could be withheld on the transaction, with
respect to any taxable event arising as a result of this Award Agreement.    
(e)   Timing of Payment. Payment will be made to a Participant between January 1
and March 15 of the calendar year after the calendar year in which the Award
Period [as defined in Section 1(b)] ends.     (f)   Payment Determination. The
Committee may exercise its discretion to reduce or eliminate payments if the
Award Period average TSR is less than or equal to the 25th percentile or the
average EP is less than or equal to 25% of Target. For performance levels
falling between the values shown on the Payment Table (Schedule A), the
Percentages will be determined by interpolation.

 



--------------------------------------------------------------------------------



 



SCHEDULE A

                                  Vulcan Materials Company       PERFORMANCE
SHARE UNIT AWARD 3-Year Average Economic       PAYMENT TABLE Profit (As a
percent of       Percentage of Award Payable Target)       Award Period January
1, 2008 – December 31, 2010 175% or >  
 
    100       150       200     150 %  
 
    75       125       175     100 %  
 
    50       100       150     50 %  
 
    25       75       125   25% or <  
 
    0       50       100          
 
  25th or <   50th   75th or >

Company 3-Year Average
Total Shareholder Return Percentile Rank
Relative to S&P 500 Index

4.   Termination of Employment.

  (a)   Retirement, as defined in Section 1(l).

  (i)   If a Participant retires from employment at age 62 or later, the PSUs
which have been held by the Participant until January 1st of the calendar year
following the year of grant, will be deemed to be non-forfeitable and will be
paid in accordance with Section 3; provided however, that the Participant
executes a reasonable non-competition covenant with the Company restricting the
Participant from competing with the Company in a specified territory for a
specified period of time; otherwise, if such covenant is not executed by the
Participant, unvested PSUs will be forfeited and vested PSUs not yet paid as of
the date of such termination will be paid in accordance with Section 3.     (ii)
  If a Participant retires from employment prior to reaching the age of 62, the
PSUs will become non-forfeitable in accordance with Schedule B and will be paid
in accordance with Section 3; provided however, that the Participant executes a
reasonable non-competition covenant with the Company restricting the Participant
from competing with the Company in a specified territory for a specified period
of time otherwise, if such covenant is not executed by the Participant, unvested
PSUs will be forfeited and vested PSUs not yet paid as of the date of such
termination will be paid in accordance with Section 3.

 



--------------------------------------------------------------------------------



 



SCHEDULE B

          If the “prior to age 62” retirement occurs on or   The percentage of
PSUs after January 1st of the:   that will become Non-forfeitable is:
1st Calendar year following the Grant Date
    33 %
2nd Calendar year following the Grant Date
    67 %
3rd Calendar year following the Grant Date
    100 %

  (b)   Disability. Upon determination of Disability, as defined in Section
1(e), the PSUs granted under this Award Agreement will become non-forfeitable.
All non-forfeitable PSUs will be paid in accordance with Section 3.     (c)  
Death. Upon the death of the Participant, the PSUs granted under this Award
Agreement will become non-forfeitable. All non-forfeitable PSUs will be paid to
the Participant’s estate in accordance with Section 3.     (d)   Other
Termination. Upon voluntary termination for reasons other than retirement, or
upon involuntary termination for reasons other than death, Disability, or cause
as determined under Section 4(e), unvested PSUs will be forfeited and vested
PSUs not yet paid as of the date of such termination will be paid in accordance
with Section 3.     (e)   Termination for Cause. If a Participant’s employment
is terminated for cause, the PSUs will immediately be forfeited, even with
respect to vested PSUs which were otherwise non-forfeitable but not yet paid.
The Committee shall have complete discretion to determine whether a Participant
has been terminated for cause. The Committee’s determination shall be final and
binding on all persons for purposes of the Plan and this Award Agreement.    
(f)   Change in Control of the Company. Upon a Change in Control of the Company,
as defined in regulations or other guidance under Section 409A of the Code, the
PSUs granted under this Award Agreement will be deemed to be non-forfeitable.
All non-forfeitable PSUs will be paid in accordance with Section 3.

5.   Section 16(b) Participants. Any Participant subject to Section 16(b)
reporting shall be governed by same with respect to PSUs.

6.   Committee Discretion. The Committee may, in its sole discretion, amend this
Award Agreement to the extent necessary to comply with any statute, regulation,
or other administrative guidance. Notwithstanding any other provision of the
Plan or this Award Agreement, the Committee may amend the Plan or this Award
Agreement to the extent permitted by their terms deem any units granted under
this Agreement non-forfeitable for the events described in Sections 4(a) and
4(d). The Committee shall not make any amendment pursuant to this Section 6 that
would cause this Award Agreement, if it is subject to or becomes subject to
Section 409A of the Internal Revenue Code, to fail to satisfy the requirements
of such Section 409A. The Committee has sole discretion to establish the
Comparison Group to be used in evaluating the performance of the Company in
accordance with Section 3(a), and may change the Comparison Group from time to
time.

7.   Entire Agreement; Amendment. This Award Agreement, The Memorandum, and the
Plan are incorporated herewith and represent the entire understanding and
agreement between the Company and the Participant, and shall supersede any prior
agreement and understanding between the parties. Except as provided in

 



--------------------------------------------------------------------------------



 



    Section 6 of this Agreement and subject to any Plan provision, this Award
may not be amended or modified except by a written instrument executed by the
parties hereto.

8.   Non-Solicitation. In consideration for this Agreement and notwithstanding
any other provision in this Agreement, the Participant agrees to comply with the
non-solicitation covenants set forth below:

  (a)   Non-Solicitation of Customers. The Participant acknowledges that while
employed by the Company, the Participant will occupy a position of trust and
confidence and will acquire confidential information about the Company, its
subsidiaries and affiliates, and their clients and customers that is not
disclosed by the Company or any of its subsidiaries or affiliates in the
ordinary course of business, including trade secrets, data, formulae,
information concerning customers and other information which is of value to the
Company because it is not generally known. The Participant agrees that during
the period of employment with the Company and for a period of two years after
the date of termination of employment with the Company, regardless of the reason
for termination, the Participant will not, either individually or as an officer,
director, stockholder, member, partner, agent, consultant or principal of
another business firm, directly or indirectly solicit any customer of the
Company or of its affiliates or subsidiaries.     (b)   Non-Solicitation of
Employees. The Participant recognizes that while employed by the Company, the
Participant will possess confidential information about other employees of the
Company and its subsidiaries or affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with suppliers to and customers of the Company and its
subsidiaries or affiliates. The Participant recognizes that this information is
not generally known, is of substantial value to the Company and its subsidiaries
or affiliates in developing their respective businesses and in securing and
retaining customers, and will be acquired by the Participant because of the
Participant’s business position with the Company. The Participant agrees that
during the period of employment with the Company and for two years after the
date of termination of employment with the Company, regardless of the reason for
termination, the Participant will not, directly or indirectly, solicit or
recruit any employee of the Company or any of its subsidiaries or affiliates for
the purpose of being employed by the Participant or by any business, individual,
partnership, firm, corporation or other entity on whose behalf the Participant
is acting as an agent, representative or employee and that the Participant will
not convey any such confidential information or trade secrets about other
employees of the Company or any of its subsidiaries or affiliates to any other
person except within the scope of the Participant’s duties as an employee of the
Company.     (c)   Remedies. If any dispute arises concerning the violation by
the Participant of the covenants described in this Section, an injunction may be
issued restraining such violation pending the determination of such controversy,
and no bond or other security shall be required in connection therewith. If the
Participant violates any of the obligations in this Section, this Award
Agreement will terminate, if it is outstanding, and, in addition, the Company
will be entitled to any appropriate relief, including money damages, equitable
relief, and attorneys’ fees.

 